                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


 CHAD GELLNER, MATTHEW RUFO, and                       Case No.: 20-cv-01768
 MELVYN KLEIN, Derivatively On Behalf Of
 TILRAY, INC.,
                                                          NOTICE OF
                        Plaintiffs,                       VOLUNTARY DISMISSAL

                 v.

 BRENDAN KENNEDY, MICHAEL
 AUERBACH, REBEKAH DOPP, MARYSCOTT
 GREENWOOD, CHRISTINE ST. CLARE, AND
 MARK CASTANEDA,

                        Defendants,

 TILRAY, INC.,

                        Nominal Defendant.


       Pursuant to Fed. R. Civ. P. 41, Plaintiffs Chad Gellner, Matthew Rufo and Melvyn Klein

(“Plaintiffs”), by and through Plaintiffs’ undersigned counsel, hereby give notice that the above-

captioned action is voluntarily dismissed, without prejudice against the Defendants.

       Voluntary dismissal is appropriate under Fed. R. Civ. P. 41(a)(1) given that Defendants

have not answered the Complaint nor filed a motion for summary judgment.

       Notice of this voluntary dismissal is not required under Fed. R. Civ. P. 23.1(c) because

neither Plaintiffs nor Plaintiffs’ counsel have received or will receive any compensation

whatsoever for this dismissal.

Dated: June 16, 2020
GAINEY McKENNA & EGLESTON

By: /s/ Thomas J. McKenna
   Thomas J. McKenna
Gregory M. Egleston
501 Fifth Avenue, 19th Floor
New York, NY 10017
Telephone: (212) 983-1300
Facsimile: (212) 983-0383
Email: tjmckenna@gme-law.com
Email: gegleston@gme-law.com

Attorneys for Plaintiffs
